Title: John Daingerfield to Thomas Jefferson, 5 June 1812
From: Daingerfield, John
To: Jefferson, Thomas


          
            Dr Sir. June 5th 1812
            I am very sorry to learn from my mother you refused to pay a the full year’s hire for her man Edmund; as the principle has been long since settled; and juries never hesitate, when the subject is brought before them to decide against a deduction and certainly this must be right, for unless some such thing was implied the owner of a slave never would hire him a year for 70 dollars when he could get 3 shillings per day—I beg Sir, you will reconsider the case and determine to pay the ballance and save to me the pain of adopting such steps as my duty as her agent will compell me to resort to I am at a loss to determine how you distinguish between the cases of a slave’s absconding from yr service and remaining absent, thereby depriving you of his labour & the same effect being produced by the hand of providence—since your only plea I presume, must be the absence of a quid pro quo. In your letter of the 3d of Novr last address to Mr Nathaniel Hoe you say you have forwarded to the bank of Fredericksburg $57 which was receivd on the 17th of Apl last which leaves a ballance due for Interest at least on that sum—you will oblidge by an answer to this immeadiately addressed to me at Greenfield near Tappa—with very great Respect I am your most obt & fellow Citizen
            
              Jno
              Daingerfield
          
          
            PS. The A/C ought to stand thus—
      
         1810
         
            Jay 1st
             to hire of Edmund
         
         $70
         
      
      
         
         Interest till 17th Apl 1812
            
         
         5
         ,
         42
      
      
         
         
         75
         –
         42
      
      
         
            1812 17 April
            
            
         
         By Cash
         57
         
            
         
         
            
         
      
      
         
         Ballance Due 
               M D.
            
         
         18
         –
         42
      
      
         
         with Interest till paid—
         
      
   
          
        